UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-4845


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

PEDRO GUILLEN-CORDOVA, a/k/a Amigo,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. Terrence W. Boyle, Chief District Judge. (7:18-cr-00025-BO-1)


Submitted: July 16, 2019                                          Decided: July 31, 2019


Before THACKER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jorgelina E. Araneda, ARANEDA LAW FIRM, Raleigh, North Carolina, for Appellant.
Brian A. Benczkowski, Assistant Attorney General, Matthew S. Miner, Deputy Assistant
Attorney General, Sonja M. Ralston, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C.; Robert J. Higdon, Jr., United States Attorney, Jennifer May-Parker,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Pedro Guillen-Cordova appeals the 180-month sentence imposed by the district

court following his guilty plea to possessing with intent to distribute five kilograms or

more of cocaine, in violation of 21 U.S.C. § 841(a), 841(b)(1)(A)(ii) (2012); and

possessing a firearm in furtherance of a drug trafficking crime, in violation of 18 U.S.C.

§ 924(c)(1)(A)(i) (2012). On appeal, Guillen-Cordova challenges the constitutionality of

mandatory minimum sentences. But this challenge is squarely foreclosed by decisions of

the Supreme Court and this court. Chapman v. United States, 500 U.S. 453, 467 (1991)

(Congress has constitutional authority “to define criminal punishments without giving the

courts any sentencing discretion”); United States v. Bolding, 876 F.2d 21, 22 (4th

Cir. 1989) (“It is undisputed that Congress may enact mandatory and determinate

sentencing laws . . . .”); see Stokeling v. United States, 139 S. Ct. 544, 555 (2019).

Accordingly, we conclude that the district court did not err in sentencing

Guillen-Cordova to the applicable mandatory minimum sentences, and we affirm the

district court’s criminal judgment. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            2